Exhibit 10.5

Summary of Changes to Executive Compensation Arrangements

Adoption of Performance Goals for Fiscal 2008 Cash Bonuses

The Compensation and Management Development Committee of the Board of Directors
of Gap Inc. (the “Committee”) determined that executive officers, including
those executive officers set forth in the table below, are eligible to earn cash
awards based on performance during the 2008 fiscal year, and established
performance goals and target award percentages for each participant.

The aggregate cash award payable to the named participants is based on two
separate components: (1) the financial performance of Gap Inc. and/or a division
of the Company pursuant to goals established under the Executive Management
Incentive Compensation Award Plan (the “Executive MICAP”), and (2) a qualitative
assessment of achievement of individual objectives for certain of the
participants. The base target award percentage (as a percentage of base salary)
for cash awards in the aggregate for each named participant is as set forth in
the table below. The table below also sets forth the percentage of the base
target award percentage attributable to each of the two bonus components.

The financial component of the aggregate cash award payable was established
under the Executive MICAP. The financial performance of a division or Gap Inc.,
as applicable and as set forth in the table below, will be based on the
achievement of an objective Earnings performance goal for the division or Gap
Inc. (as defined in the Executive MICAP) provided that no bonus will be paid
under the financial component unless a threshold amount of Earnings of the
division or Gap Inc., as the case may be, is achieved.

The individual objective component of the aggregate cash award payable is based
on a qualitative assessment by the Chief Executive Officer of the level of
achievement of certain individual objectives at year-end that vary by individual
and include considerations such as expense reduction, talent management
initiatives, productivity initiatives, and operational improvements.

 

Executive Officer

   Cash Awards      Base Target
Percentage     Executive MICAP
Financial
Component    Individual Objective
Component  

Donald Fisher

   50 %   100% (Gap Inc.)    0 %

Marka Hansen

   75 %   75% (Gap North America)    25 %

Glenn Murphy

   150 %   100% (Gap Inc.)    0 %

Sabrina Simmons

   75 %   75% (Gap Inc.)    25 %

 



--------------------------------------------------------------------------------

Actual cash awards payable can be up to two times the base target percentage set
forth above for each participant depending upon (1) the extent to which the
financial performance of a division and/or Gap Inc. meets, exceeds or is below
target, and (2) the qualitative assessment of individual objectives. For
example, Ms. Hansen and Ms. Simmons are each eligible for a bonus of up to 113%
(two times 75% times 75%) of base salary under the Executive MICAP financial
component and a bonus of up to 38% (two times 75% times 25%) of base salary
under the individual objective component.

The named participants, with the exception of Glenn Murphy, are also eligible to
receive up to an additional 75% of base salary in addition to the maximum bonus
opportunity described above if the maximum earnings goal set for the financial
component under Executive MICAP of the 2008 annual bonus is achieved. This
additional bonus opportunity will be subject to reduction by the Committee based
on the extent to which the maximum goal is exceeded or on other factors in the
Committee’s discretion.

The Committee approves all bonus payouts.

 

2